 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     FARIBA G.,
 8
                                Plaintiff,                  CASE NO. C19-206 BAT
 9
            v.                                              ORDER REVERSING THE
10                                                          COMMISSIONER AND REMANDING
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Plaintiff appeals the ALJ’s decision finding her not disabled. The ALJ found disorder of

14   the back, obesity, depression NOS, anxiety NOS, and somatoform disorder are severe

15   impairments; plaintiff has the residual funcational capacity (RFC) to perform light work subject

16   to additional limitations; plaintiff has no past relevant work but is not disabled because she can

17   perform jobs in the national economy. Tr. 15-29. Plaintiff contends the Court should remand the

18   case for further proceedings because the ALJ’s misevaluation of the opinions of treating and

19   examining providers result in an RFC determination that does not account for all of plaintiff’s

20   limitations, and plaintiff is disabled because her mental limitations meet or equal the criteria of a

21   listed impairment. Dkt. 13 at 1-2. For the reasons below, the Court REVERSES the

22   Commissioner’s final decision and REMANDS the matter for further administrative proceedings

23   under sentence four of 42 U.S.C. § 405(g).




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 1
 1                                              DISCUSSION

 2            The Court will reverse the ALJ’s decision if it is not supported by substantial evidence in

 3   the record or if the ALJ applied the wrong legal standard. Molina v. Astrue, 674 F.3d 1104, 1110

 4   (9th Cir. 2012). The Court will not reverse the ALJ’s decision for errors that are harmless. Id. at

 5   1111. Where the evidence is susceptible to more than one rational interpretation, the Court must

 6   uphold the Commissioner’s interpretation. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 7   2002).

 8   A.       Medical and Other Source Opinions

 9            Plaintiff contends the ALJ misevaluated the opinions of treating doctor Diane

10   Timberlake, M.D., treating therapist Maliha Mirza, M.S.W., M.H.P., examining doctor Gerald

11   Cavnee, examining doctor Andrea Marshall, D.O., and reviewing doctor Greg Saue, M.D. The

12   ALJ must provide clear and convincing reasons to reject an uncontradicted medical opinion, or

13   specific and legitimate reasons where contradicted. Lester v. Chater, 81 F.3d 821, 830-31 (9th

14   Cir. 1996). The ALJ must do more than offer his conclusions; he must also explain why his

15   interpretation, rather than the doctor’s interpretation, is correct. Orn v. Astrue, 495 F.3d 625, 632

16   (9th Cir. 2007). The opinion of a non-examining doctor cannot by itself constitute substantial

17   evidence that justifies the rejection of the opinion of either an examining physician or a treating

18   physician. Gallant v. Heckler, 753 F.2d 1450, 1456 (9th Cir. 1984).

19            Mental health professionals or licensed social workers are not acceptable medical sources

20   who can give medical opinions for claims filed before March 27, 2017. The claim herein was

21   filed in 2015 and the ALJ therefore evaluates opinions of other medical sources using the same

22   factors used to evaluate medical opinions of acceptable medical sources, 20 C.F.R. § 419.927(f),

23




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 2
 1   and must give specific, germane reasons for rejecting opinions from other sources. Dodrill v.

 2   Shalala, 12 F.3d 915, 919 (9th Cir. 1993).

 3            1.     Dr. Timberlake

 4            Plaintiff contends the ALJ erred in discounting limitations Dr. Timberlake noted in a

 5   physical functional evaluation dated Janaury 27, 2016. Dkt. 13 at 4. Dr. Timberlake diagnosed

 6   plaintiff with “backpain” and opined it limited plaintiff to performing sedentary work due to

 7   moderate limiations in her ability to lift, carry, push, pull and reach. Tr. 420-21. The ALJ

 8   rejected Dr. Timerlake’s opinion backpain limited plaintiff to sedentary work on the grounds

 9   backpain, alone, is not a medically determinable impairment. Tr. 25-26. The ALJ erred because

10   the ALJ at step two found disorder of the back is a severe impairment; the record contained

11   “various descriptions of the cause of plaintiff’s backpain”; and the ALJ’s stated he would address

12   all the limitations alleged or opined, Tr. 18, and the ALJ found plaintiff’s medically determinable

13   conditions could cause the limitations plaintff’s alleged including problems with reaching due to

14   pain. Tr. 22-23. Moreover, Dr. Timberlake’s more detailed treatment notes also dated January

15   27, 2016 set forth a medically determinable condition in diagnosing plaintiff as suffering from

16   “Mastodynia with chronic neck and upper back pain.” Tr. 525. The ALJ did not discuss this

17   diagnosis or why it could not cause the limitations Dr. Timberlake assessed and accordingly

18   erred.

19            The ALJ also rejected Dr. Timberlake’s opinion as inconsistent with her treating note

20   stating: plaintiff’s “main issues and the diagnosis for which she may be considered unable to

21   work are her psychiatric symptoms. She has depression and somatization disorder.” Tr. 524.

22   Plaintiff claims the ALJ improperly “cherry-picked” evidence and Dr. Timberlake’s statement is

23   merely indicative of the complex nature between plaintiff’s mental and physical conditions. Dkt.




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 3
 1   13 at 7. The record does not support plaintiff’s argument. The statement Dr. Timberlake made

 2   that plaintiff’s main issues are psychiatric was made on the same day the doctor completed the

 3   functional assessment. The statement is thus directly related to the functional assessment and not

 4   a disconnected observation the ALK impermissibly cherry-picked.

 5          Further Dr. Timberlake’s treatment notes do not support plaintiff’s claim the doctor

 6   found plaintiff’s mental and physical problems are interrelated. Dr. Timberlake’s treatment notes

 7   first describe plaintiff’s back pain and other physical complaints. Tr. 523-24. Dr. Timberlake

 8   then separately discusses plaintiff’s mental health problems and opines the main issue and

 9   diagnosis regarding why plaintiff may be disabled are her “psychiatric symptoms.” Id. at 524.

10   The ALJ accordingly reasonably found the opinion Dr. Timberlake gave in the January 16, 2016,

11   functional assessment is inconsistent with the opinion the doctor gave in her January 16, 2016,

12   treatment notes. Because the ALJ gave at least one valid reason supported by substantial

13   evidence to reject the opinion Dr. Timberlake provided in the functional report that plaintiff

14   cannot work due to backpain the Court affirms the ALJ’s determination.

15          2.      Ms. Mirza

16          In July 2015, Ms. Mirza completed a DSHS “Documentation Request for Medical or

17   Disability Condtion” form. Tr. 422. Ms. Mirza indicated “Fariba states that she is not able to

18   carry heavy things or stand for longer perod of time due to body/back pain and dissiness,” and

19   that “Fariba has a difficulty concentrating long periods of time and finding motivation to engage

20   and advocate for herself due to depression.” Tr. 422. Ms. Mirza opined plaintiff was limited to

21   “0” hours of work per week due to her physical limiations and 1-10 hours a week due to her

22   mental health problems. Id.

23




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 4
 1          The ALJ rejected Ms. Mirza’s opinion plaintiff’s physical problems precluded work

 2   because the opinion relied solely upon plaintiff’s statements. Tr. 27. Plaintiff does not contest

 3   this finding and acknowledges “Ms. Mirza did make clear that with regard to the Plaintiff’s

 4   physical conditions she was relying on the Plaintiff’s self-reports.” Dkt. 13 at 8. The Court

 5   accordingly affirms this finding.

 6          However, plaintiff argues the ALJ erroneously rejected Ms. Mirza’s opinions about

 7   plaintiff’s mental limitations. Plaintiff contends, unlike the physical limitation opinion, Ms.

 8   Mirza’s opinion about mental limitations are not based upon plaintiff’s statements but upon a

 9   clinical assessment that plaintiff’s depression interfered with her ability to concentrate and

10   engage. Plaintiff is correct; Ms. Mirza specifically stated the limtiations were cause by

11   depression. The ALJ accordingly erred in rejecting Ms. Mirza’s opinion as reliant upon

12   plaintiff’s statements.

13          The ALJ also rejected Ms. Mirza’s opinion about plaintiff’s mental limitations finding

14   the opinion “inconsistent with the minimal nature of observed psychiatric symptoms, her

15   performance on mental status examinations and the claimant’s activities as discussed above.” Tr.

16   27. Plaintiff contends the ALJ erred by failing to cite to evidence in support of the finding and by

17   selectively focusing on only certain portions of the record. Dkt. 13 at 9. When the ALJ’s failure

18   to set forth the evidence upon which the ALJ relies in making a finding prevents the Court from

19   discerning the ALJ’s path in arriving at a determination, the ALJ harmfully errs. See e.g.

20   Treichler v. Comm’r of Social Sec. Admin., 775 F.3d 1090 1102 (9th Cir. 2014) (Reversing

21   ALJ’s decision because the agency’s path cannot be reasonably discerned).

22          Here, however, the Court can discern the ALJ’s path. Plaintiff in fact challenges the

23   evidence the ALJ relied upon first arguing the ALJ heavily relied upon examining doctor




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 5
 1   Ankuta’s “one-time evaluation.” Dkt. 13 at 9. Plaintiff has not argued or shown Dr. Ankuta’s

 2   opinon is invalid and therefore not substantial evidence supporting the ALJ’s finding. The ALJ is

 3   charged with weighing the evidence. Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995). It

 4   is the ALJ’s province to resolve conflicts and ambiguity in the medical evidence. Morgan v.

 5   Commissioner, 169 F.3d 595, 599-600 (9th Cir. 1999). That is what the ALJ did here in rejecting

 6   Ms. Mirza’s opinion as inconsistent with Dr. Ankuta’s finding that plaintiff demonstrated good

 7   attention and concentration during her mental status examination. Tr. 24 (citing Tr. 392).

 8          Plaintiff also argues other evidence in the record shows plaintiff was depressed, tearful,

 9   paranoid, had poor insight and judgment and her concentration was confused, and the ALJ thus

10   erred in finding plaintiff’s medical record undercut Ms. Mirza’s opinion. Dkt. 13 at 9. Ms. Mirza

11   opined plaintiff was limited to working 1-10 hours a week due to difficulty concentrating for

12   long periods and finding motivation to engage due to depression. Tr. 422. She did not opine that

13   hallucinations or poor judgment paranoia limited her. Although plaintiff sometimes presented as

14   having “confused” concentration, (e.g. Tr. 337) there were also numerous instances when her

15   medical provides noted she had no problems with concentration. e.g. Tr. 334, 335, 338, 343,

16   383, 392.

17          Plaintiff disagrees with the ALJ’s assessment of the medical record as it relates to Ms.

18   Mirza’s opinion but the Court may not reweigh the evidence nor substitute its judgment for that

19   of the ALJ. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002). Hence, even assuming the

20   evidence is susceptible to more than one rational interpretation it is the ALJ’s findings that the

21   Court must uphold. Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

22          In sum, because the ALJ gave at least one valid reason supported by substantial evidence

23   to reject Ms. Mirza’s opinion, the Court affirms the ALJ’s determination.




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 6
 1          3.      Dr. Cavanee

 2          Dr. Cavanee examined plaintiff in February 2016 and diagnosed her with depression,

 3   anxiety and panic. Tr. 408. Dr. Cavanee found plaintiff is moderately limited in all functional

 4   catergories but except she is markedly limited in her ability to communicate effectively at work,

 5   maintain appropriate behavior, set realisticg goals and plan indepently, and complete a normal

 6   work day without interruptions from psychological symptoms. Tr. 409. The ALJ rejected Dr.

 7   Cavanee’s opinion as relying “on the claimant’s self-assessment tools in describing symptom

 8   severity and describes no other basis for the suggested limitations.” Tr. 27. The ALJ erred. There

 9   is nothing indicating Dr. Cavanee simply parroted back what plaintiff told him or failed to

10   perform a professional evaluation using the normal tools applied by a psychologist. To be sure

11   Dr. Cavanee interviewed plaintiff but that is proper because a psychiatric diagnosis necessarily

12   depends in part on a patient’s statements. See Buck v. Berryhill, 869 F3d 1040 (9th Cir. 2017).

13   The ALJ rejects Dr. Cavanee’s use of “the claimant’s self-assessment tools” but this is an

14   impermissible rejection of standard assessment tools psychologists use such as the the Mental

15   Status Exam; the Mental Status Exam Adendum; the Beck Depression Index (BDI-II) and the

16   Beck Anxiety Index.

17          The ALJ also rejected Dr. Cavanee’s opinion as inconsistent with the minimal psychiatric

18   symptoms previously observed, plaintiff’s mental status exam results and her activities.

19   Substantial evidence does not support the ALJ’s rationale. The record shows plaintiff has had

20   long standing mental health problems and symptoms. Dr. Cavanee’s evaluation did not unearth

21   new mental problems or symptoms that are inconsistent with the record. The record also does not

22   support a finding plaintiff’s symptoms are minimal. The record describes serious symptoms,

23   diagnoses of depression and anxiety, and the need for psychotropic medications. Minimal does




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 7
 1   not accurately describe plaintiff’s symptoms; indeed if plaintiff’s symptoms were merely

 2   minimal, none of her mental conditions would have been deemed “severe” at step two of the

 3   disability evaluation process.

 4           The Court also finds the ALJ erred in rejecting Dr. Cavanee’s opinions as inconsistent

 5   with plaintiff’s activities, i.e., studying for beauty school and getting a driver’s license. There is

 6   nothing showing what plaintiff actually did regarding beauty school and plaintiff testified that

 7   she did not complete the school. Tr. 59. There are thus no facts that reasonably contradict Dr.

 8   Cavanee’s opinions. The ALJ also provides no discussion about how or why getting a driver’s

 9   license diminishes Dr. Cavanee’s diagnoses or opinions. There is nothing facially inconsistent

10   with getting a license and the doctor’s opinion plaintiff has numerous marked limiations. This is

11   not, for instance, an activity that is obviously inconsistent with the doctor’s opinion, e.g.,

12   plaintiff worked 40 hours a week as a volunteer filling small backpacks with student items and

13   therefore engaged in an activity obviously inconsistent with the limiations the doctor set forth.

14           The Court accordingly concludes the ALJ erred in rejecting Dr. Cavanee’s opinions and

15   that the error was harmful because it resulted in a RFC determination that fails to account for all

16   potential functional limitations.

17    B.     Drs. Marshall and Sauer

18           The ALJ rejected Dr. Marshall’s opinion plaintiff was limited to occasional manipulative

19   activities on the left side due to shoulder pain, Tr. 401, and Dr. Sauer’s opinion plaintiff was

20   limited in her ability to reach “left in front and/laterally Left Overhead,” and in her gross

21   manipulation, handling in both hands. Tr. 92. The ALJ rejected Dr. Marshall’s and Dr. Sauer’s

22   opinions on the grounds pain does not establish a medically determinable impairment. As

23   previously discussed, the ALJ’s reasoning is invalid because the ALJ found plaintiff’s back




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 8
 1   disorder is a severe impairment; he would consider all noted and complained of symptoms, and

 2   that plaintiff’s medically determinable impairments could cause the symptoms.

 3          The ALJ also rejected Dr. Sauer’s opinion because plaintiff’s treatment records did not

 4   contain similar findings or set forth similar limiations. Tr. 25. Plaintiff argues her PT records

 5   show her back problems limit her ablity to reach and manipulate. Dkt. 13 at 13. The records

 6   plaintiff cites to show her physical therapist found she has back and shoulder pain. Tr. 489. The

 7   PT records, however, do not mention plaintiff also has reaching and manipulative limitations.

 8   The ALJ accordingly reasonably rejected Dr. Sauer’s opinion as inconsistent with plaintiff’s

 9   treatment records.

10    C.    The Listings

11          The Court rejects plaintiff’s argument the ALJ erred in finding her impairments do not

12   meet or equal the criteria of “paragraph B” of the mental health listings. Dkt. 13 at 15. The ALJ

13   found Steven Haney, M.D. and Leslie Postovoit, Ph.D. opined plaintiff had mild or moderate

14   restictictions in her activieis of daily viving, moderate limits in her ability to maintain social

15   functioning, mild limits in maintaining concentration, pesistance or pace, and no episodes of

16   decomposition. Tr. 20. Plaintff does not challenge the ALJ’s finding and the Court accordingly

17   affirms the ALJ’s finding the requirements of paragraph B have not been met.

18          The Court notes plaintiff posits her interpretation of the record of the record including

19   how Dr. Cavanee opined plaintiff’s psychiatric problems are plaintiff’s main problem. The ALJ

20   must revisit Dr. Cavanee’s opinions on remand and properly assess it. This is something that is

21   within the ALJ’s province, and not something the Court can undertake in the first instance on

22   appeal. Plaintiff’s treatment records establish she has limiting mental disorders but the Court

23   may not reweigh the evidence as plaintiff suggests and also disagrees the only interpretation of




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 9
 1   the record is the one plaintiff presents, i.e. that she has met the requirements of the Listings. The

 2   Court accordingly declines to find the plaintiff’s conditions meet or equal the requirements of the

 3   mental listings.

 4                                             CONCLUSION

 5          For the foregoing reasons, the Commissioner’s decision is REVERSED and this case is

 6   REMANDED for further administrative proceedings under sentence four of 42 U.S.C. § 405(g)

 7          On remand, the ALJ shall reassess the opinions of Drs. Cavanee and Marshall, develop

 8   the record and redetermine plaintiff’s RFC as necessary and proceed to the remaining steps as

 9   appropriate.

10          DATED this 15th day of November, 2019.

11

12                                                                 A
                                                            BRIAN A. TSUCHIDA
13                                                          Chief United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23




     ORDER REVERSING THE COMMISSIONER AND REMANDING - 10
